Citation Nr: 0638507	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  92-06 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision which denied 
entitlement to a rating in excess of 20 percent for a left 
knee disability.  The veteran appealed, seeking a higher 
rating.  In December 1999, the veteran's disability rating 
for a left knee disability was increased to 30 percent under 
Diagnostic Code 5260, and assigned an effective date of June 
25, 1991.  Since this increase did not constitute a full 
grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).  The Board has since remanded the issue three times:  
first in March 1999, then in July 2003, and most recently in 
December 2005.


FINDING OF FACT

The veteran's knee disability has resulted in pain, 
limitation of range of motion (minus 2 degrees of extension 
and 118 degrees of flexion), and difficulty ambulating 
without assistance; recurrent instability or subluxation is 
not present.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
disability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a 
Diagnostic Codes 5256 through 5263 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied all but the last of the required elements in a 
September 2003 letter.  While the notice letter was sent 
after initial adjudication of the veteran's claim by the RO, 
the veteran has not been prejudiced because he has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and has been provided with 
the entire text of 38 C.F.R. § 3.159 in statements of the 
case issued in January and December 2003, and April 2005.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and afforded the veteran five 
VA examinations of his joints in accordance with the duty to 
assist the veteran.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  VA has 
satisfied its duties to notify and assist the veteran and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the veteran is 
not prejudiced by the Board's adjudication of his claim at 
this time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).

II. Claim for Increased Rating

The veteran is seeking a rating in excess of 30 percent.  In 
June 1991, the veteran initially filed a claim for a rating 
in excess of 20 percent (the disability rating assigned since 
1976).  The issue was remanded by the Board in March 1999 and 
in December 1999 the RO increased the veteran's disability 
rating for his left knee from 20 percent to 30 percent citing 
Diagnostic Code 5260.  The issue was again remanded by the 
Board in both July 2003 and December 2005.  Where, as here, 


initial entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The evaluation criteria for disability ratings of the knee 
are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 
5263.  Not all of these diagnostic codes are applicable to 
the case at hand.  In this case the veteran is seeking a 
disability rating in excess of 30 percent.  Diagnostic Codes 
5258, 5259, 5260, and 5263 do not have corresponding ratings 
in excess of 30 percent and are therefore not at issue in 
this case.  Incidentally, the veteran is currently rated at 
30 percent under Diagnostic Code 5260 which provides for a 
disability rating of 30 percent where limitation of flexion 
of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  The 30 percent rating is the maximum 
rating allowed under this particular code.

The remaining diagnostic codes for evaluating a knee 
disability include Diagnostic Codes 5256, 5261, and 5262.  
Diagnostic Code 5256 allows for a disability rating of 30 
percent where ankylosis of the knee is in full extension, or 
in slight flexion between 0 and 10 degrees.  A 40 percent 
disability rating is warranted where ankylosis of the knee is 
in flexion between 10 and 20 degrees.  A 50 percent 
disability rating is warranted where ankylosis of the knee is 
in flexion between 20 and 45 degrees.  Finally, a 60 percent 
disability rating, the highest rating under this 


diagnostic code, is warranted where ankylosis of the knee is 
extremely unfavorable in flexion at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Diagnostic Code 5261 allows for a disability rating of 30 
percent where extension of the leg is limited to 20 degrees.  
A 40 percent disability rating is warranted where extension 
of the leg is limited to 30 degrees.  Finally, a 50 percent 
disability rating, the highest rating under this diagnostic 
code, is warranted where extension of the leg is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5262 allows for a rating of 30 percent where 
impairment of the tibia and fibula results in malunion with 
marked knee or ankle disability.  A 40 percent disability 
rating, the highest rating under this diagnostic code, is 
warranted where impairment of the tibia and fibula results in 
nonunion with loose motion requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

The relevant medical evidence in this case includes the most 
recent and thorough VA examination in February 2006, VA 
treatment records, and four other VA examinations of his 
joints.

The veteran underwent a VA examination in June 1992 at which 
time the examining physician diagnosed the veteran as having 
clinically severe arthritis of the left knee with instability 
requiring a knee brace.  Range of motion of the left knee was 
measured as flexion of 135 degrees and extension of 140 
degrees with pain on movement.

The veteran underwent a VA examination in March 1998 at which 
time the examining physician noted that the veteran had 
complaints of knee pain and that he occasionally uses a cane 
to ambulate.  Range of motion of the left knee was not 
measured at this examination.

The veteran underwent a VA examination in July 1999.  The 
examining physician noted that the veteran required a knee 
brace and one crutch to ambulate.  Range of 


motion of the left knee was flexion of 100 degrees with pain 
noted at 100 degrees.  Extension was measured to 50 degrees 
with pain elicited at 75 degrees with movement against strong 
resistance.  The McMurray and drawer tests were normal and 
range of motion was more limited upon pain, fatigue and 
weakness.

The veteran underwent knee surgery for a medial meniscus tear 
of the left knee in September 1999.  He underwent a VA 
examination of his left knee in November 1999.  The veteran 
indicated problems ambulating as a result of poor range of 
motion of the left knee.  Range of motion of the left knee, 
actively and passively, was measured as minus 14 degrees of 
extension and 75 degrees of flexion.  The x-rays taken at 
this examination indicated joint space narrowing and marginal 
spurring.

VA treatment records also indicate treatment for knee pain in 
February 2000 and complaints of limited range of motion.

The veteran's VA treatment records indicate that x-rays were 
taken of his knee in December 2003.  The examining physician 
noted that "the medial and lateral femoral tibial joint 
spaces appear well maintained.  There is mild narrowing of 
the patellofemoral joint space.  There is some osteophytic 
buttressing at the articulating margins, somewhat more 
noticeable at the posterior surface of the patella with some 
other degenerative changes also apparent in the patella and 
along the patella margins.  Degenerative changes cause 
irregularity of the medial aspect of the mediofemoral 
condlye.  Calcific density in the medial joint space is 
compatible with chondrocalcinosis.  Some old changes are 
present in the proximal tibia."  

The veteran underwent a VA examination in February 2006 at 
which time the examiner reviewed the veteran's claims file in 
addition to examining the veteran.  The examiner noted that 
the veteran reported flare-ups 3-5 times a day that lasted 
from minutes to hours and resulted in pain as a 10 on a 1-10 
scale and limitation of motion to about 30 degrees of 
flexion.  The veteran reported that symptoms were alleviated 
with medication and elevation and that he received injections 
that helped with the pain but the examiner noted that the 
reports of flare-ups cannot be 


confirmed by objective evidence.  The veteran presented with 
a brace on his knee and reported that he used the brace, 
Canadian crutches or a wheelchair to ambulate.  There were no 
reports of dislocation or recurrent subluxation, McMurray's 
test was negative, and collateral ligaments were stable.  The 
veteran's range of motion was measured as extension minus 2 
degrees and flexion from to 118 degrees on both active and 
passive range of motion with pain beginning at 90 degrees.  
The veteran's x-rays indicated narrowing of "both medial 
joint spaces with evidence of cartilaginous calcification...no 
evidence of fracture...a lucency is present within the proximal 
left tibia, which may be due to prior external fixation."  
The examiner diagnosed the veteran as having degenerative 
joint disease of the left knee and noted that he had an 
antalgic gait and ambulated slowly.  The examiner also noted 
that he was "unable to provide an opinion as to the degree 
of functional loss likely to result from a flare-up or 
symptoms or on extended use without mere speculation" as was 
specifically asked in the December 2005 Board remand.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran has experienced pain, limitation of range of 
motion, and difficulty ambulating as a result of his knee 
disability.  While he does use a brace at times to ambulate, 
x-rays show no nonunion or malunion of the tibia and fibula.  
The veteran at no time, presented with ankylosis of the knee 
or impairment of the tibia and fibula to warrant a rating in 
excess of 30 percent under those diagnostic codes which allow 
for ratings in excess of 30 percent for disabilities of the 
knee.  In so deciding, the Board has deemed the veteran as 
competent to describe his knee symptoms such as limitation of 
motion, weakness, stiffness, swelling, pain on use and flare-
ups.  His cardinal signs and symptoms have been considered 
but the medical evidence demonstrates that his disability 
level does not meet, nor more closely approximate, the 
criteria for a rating in excess of 30 percent.  Deluca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  There is no doubt of 
material fact to be resolved in favor of the veteran.  
38 U.S.C.A. § 5107.  

Separate ratings may be provided where limitation of both 
extension and flexion are compensable under diagnostic codes 
5260 and 5261.  See VAOPGCPREC 9-2004 (Sept. 19, 2004).  The 
veteran is currently rated at 30 percent disability for 


limitation of flexion, which obviously contemplates 
functional loss as contemplated by the DeLuca case.  A 
noncompensable rating is provided for extension limited to 5 
degrees and a 10 percent rating, the lowest compensable 
rating, under diagnostic code 5261 is warranted where 
extension is limited to 10 degrees.  Based on the evidence of 
record detailed above, the veteran's loss of extension does 
not meet the criteria for a compensable rating.  As such, he 
does not meet the criteria for separate ratings for both 
limitation of extension and flexion.

There is also no competent evidence that the veteran's knee 
disability caused marked interference with employment, 
frequent hospitalizations, or otherwise produced unrecognized 
impairment.  As a result, extrashedular consideration is not 
warranted.

In addition, VAOPGCPREC 9- 98 (August 14, 1998) provides that 
limitation of motion of a knee and recurrent subluxation or 
instability (Diagnostic Code 5257) may be separately rated.  
Diagnostic Code 5257 provides a 10 percent evaluation for 
slight knee impairment with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While 
the veteran's June 1992 VA examination noted instability of 
the left knee requiring use of a knee brace, the further 
medical evidence is against a finding of instability such as 
to warrant an additional 10 percent disability rating.  The 
veteran's July 1999 and February 2006 VA examination reports 
noted that McMurray and drawer tests were normal.  In 
addition, the February 2006 VA examiner went on to note that 
there were no reports of recurrent subluxation.  The two 
examinations in which the examiners performed tests to 
determine the lateral instability are more probative than the 
June 1992 VA examination.  Since those tests performed 
yielded no conclusions of lateral instability, the evidence 
of record is against a finding of instability and 
consideration of separate ratings for painful motion and 
instability is not warranted.  VAOPGCPREC 9- 98 (August 14, 
1998).





ORDER

Entitlement to an increased evaluation for a left knee 
disability, currently rated as 30 percent disabling, is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


